UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Definitive Information Statement AlphaRx, Inc. (Name of Registrant as Specified in Its Charter) Commission File Number: 000-030813 31/F, Tower One, Times Square 1 Matheson Street, Causeway Bay, Hong Kong (852) 2824-8716 (Address, including zip code, and telephone, including area code) All Correspondence to: Brenda Lee Hamilton, Esquire Hamilton & Associates Law Group, P.A. 101 Plaza Real Suite 201 S Boca Raton, Florida 33432 Telephone 561-416-8956 Facsimile 561-416-2855 www.securitieslawyer101.com Payment of Filing Fee (Check the appropriate box): o No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which investment applies: common stock. (2) Aggregate number of securities to which investment applies: Not applicable. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): Not Applicable. (4) Proposed maximum aggregate value of transaction: Not Applicable. (5) Total fee paid: Not Applicable. o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: Not Applicable. 2) Form, Schedule or Registration Statement No.: Not Applicable. 3) Filing Party: Not Applicable. 4) Date Filed: Not Applicable. AlphaRx, Inc. 31/F, Tower One, Times Square 1 Matheson Street, Causeway Bay, Hong Kong (852) 824-8716 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT OF SHAREHOLDERS WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. To the Stockholders of AlphaRx: We are providing you the accompanying information statement to inform you that our board of directors of AlphaRx, Inc., a Delaware corporation (the “Company,” "us," “we” or “our”), and the holders of a majority of the outstanding shares of our common stock, $0.0001 par value, have approved a continuation (the “Continuation”) which will result in the change of our corporate domicile from the state of Delaware to the British Virgin Islands. The close of business on January 16, 2013 is the record date (the “Record Date”) for the determination of the holders of common stock entitled to receive this Information Statement with respect to the Continuance. As of the Record Date, we had (i) 250,000,000 shares of common stock authorized and (ii) 89,036,000shares of common stock issued and outstanding and entitled to vote. Each share of common stock entitles the holder thereof to one vote on the matter submitted to the holders of common stock. Our board of directors approved the continuance on January 16, 2013. The holders of a majority of the outstanding shares of our common stock, being 73.36%, approved the Continuation on January 17, 2013. Since the required majority of the outstanding shares of our voting stock have approved the Continuation, we are not soliciting proxies with regard to the Continuance. The Continuation will become effective upon (i) the delivery and filing of a Certificate of Conversion (the “Certificate of Conversion”), attached hereto as Exhibit A with the Delaware Secretary of State in accordance with Delaware General Corporate Law (“DCL”); and ﻿(ii) the issuance of a Certificate of Continuation attached hereto as Exhibit B by the Registrar of Corporate Affairs (“Application to Continue”) in accordance with the BVI Business Companies Act (the “BVI Act”). We anticipate that we file the Articles of Conversion with the Delaware Secretary of State and the BVI Registrar of Corporate Affairs will issue the Certificate of Continuation approximately twenty days after this Information Statement is mailed to our Stockholders. We will pay the cost of preparing, printing and distributing this Information Statement. PLEASE NOTE THAT THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS MEETING WILL BE HELD TO CONSIDER THE MATTERS DESCRIBED HEREIN. THIS INFORMATION STATEMENT IS BEING FURNISHED TO YOU SOLELY FOR THE PURPOSE OF INFORMING STOCKHOLDERS OF THE MATTERS DESCRIBED HEREIN PURSUANT TO SECTION 14(C) OF THE EXCHANGE ACT AND THE REGULATIONS PROMULGATED THEREUNDER, INCLUDING REGULATION 14C. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. By Order of the Board of Directors, /s/ Michael Lee President, Chief Executive Officer and Director DatedFebruary 1, 2013 2 AlphaRx, Inc. 31/F, Tower One, Times Square 1 Matheson Street, Causeway Bay, Hong Kong (852) 824-8716 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is being furnished on or about February 1, 2013 by the Board of Directors (the “Board”) of AlphaRx, Inc., a Delaware corporation (“us”, “we” or “our”), to the holders of record of our issued and outstanding common stock, par value $0.0001 per share (“Common Stock”), as of the close of business on January 16, 2013 (the “Record Date”), pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The purpose of this Information Statement is to inform holders of our Common Stock that on January 17, 2013, our Board of Directors and Majority Shareholders approved a change of our corporate domicile from Delaware to the British Virgin Islands (the “BVI”).Our Board of Directors and Shareholders consider the Continuation is in our best interests and the best interests of our shareholders. We have 250,000,000 shares of Common Stock authorized and 89,036,000 shares of common stock outstanding. Each of the outstanding shares of Common Stock is entitled to one vote. Your Vote is Not Requested or Required. The Continuation has been adopted by the written consent of our stockholders holding 65,320,961 shares of our Common Stock (73.36%), representing a majority in interest in our outstanding Common Stock. Pursuant to Delaware General Corporate Law (“DCL”), any action required to be taken at any annual or special meeting of stockholders may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, are signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting of the stockholders. Our Shareholders Do Not Have Dissenters or Appraisal Rights As a Result of the Reverse Split. Holders of our Common Stock do not have appraisal or dissenter’s rights under Delaware law in connection with the Continuance. Interests of Certain Parties in the Matters to be Acted upon. None of our executive officers or directors has any substantial interest resulting from the Continuance that is not shared by all other stockholders pro rata, and in accordance with their respective interests. 3 Effective Date. The Continuation will become effective upon (i) the delivery and filing of a Certificate of Conversion (the “Certificate of Conversion”), attached hereto as Exhibit A with the Delaware Secretary of State in accordance with Delaware General Corporate Law (“DCL”); and ﻿(ii) the issuance of a Certificate of Continuation attached hereto as Exhibit B by the Registrar of Corporate Affairs (“Application to Continue”) in accordance with the BVI Business Companies Act (the “BVI Act”). We anticipate that we file the Articles of Conversion with the Delaware Secretary of State and the BVI Registrar of Corporate Affairs will issue the Certificate of Continuation approximately twenty days after this Information Statement is mailed to our Stockholders. Record Date. The Board has fixed the close of business on the January 16, 2013, as the Record Date for the determination of stockholders who are entitled to receive this Information Statement. On or about February 1, 2013, this Information Statement will be sent to our stockholders as of the Record Date. Costs of this Information Statement. We will bear the entire cost of furnishing this Information Statement to any stockholder who requests a hard copy rather than Internet availability. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our Common Stock held of record by them. 4 In this Information Statement, unless otherwise indicated or the context otherwise requires, we will refer to AlphaRx Inc., a Delaware corporation herein referred to as “AlphaRx-Delaware," “we," "us," "our" or "the Company," and AlphaRx, Inc. a to-be-continued BVI corporation, is referred to as "AlphaRx-BVI." The change of our corporate domicile from Delaware to the BVI is referred to as the “Continuation.” DESCRIPTION OF OUR CAPITAL STOCK The following description is a summary of the material terms of the provisions of our Articles of Incorporation and Bylaws. Common Stock We are authorized to issue 250,000,000 shares of common stock, $0.0001 par value per share. As of the Record Date, January 16, 2013, wehad 89,036,000 shares of our common stock issued and outstanding held by 76 stockholders of record. Each outstanding share of ourcommon stock entitles the holder thereof to one vote per share on all matters submitted to a vote of our shareholders. Shareholders do not have preemptive rights to purchase shares in any future issuance of our common stock. The holders of shares of our common stock are entitled to dividends out of funds legally available when and as declared by our board of directors. Our board of directors has never declared a dividend and does not anticipate declaring a dividend in the foreseeable future. Should we decide in the future to pay dividends, as a holding company, our ability to do so and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries and other holdings and investments. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including as a result of restrictive covenants in loan agreements, restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. In the event of our liquidation, dissolution or winding up, holders of our common stock are entitled to receive, ratably, the net assets available to shareholders after payment of all creditors. Preferred Stock We are not authorized to issue preferred stock. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information with respect to ownership of our common shares by our officers and directors and by any person (including any “group”) who is the beneficial owner of more than 5% of our common stock. We are authorized to issue 250,000,000 shares of common stock, par value of $0.0001. As ofFebruary 1, 2013, there were 89,036,000 shares of Common Stock issued and outstanding. Name and Address Amount and Nature of Percent of Of Owner Beneficial Owner Class Michael Lee (1) 3,817,938 shares 4.29 % Ford Moore (2) 911,636 shares 1.02 % David Milroy (2) 591,387 shares 0.66 % Sandro Persia (3) 3,600 shares 0.004 % All directors and officers as a group (4 persons) 5,324,561 shares 5.98 % Vago International Limited (4) 55,000,000 shares % Total All Beneficial Owners (1) Director and Officer (2) Director (3) Officer (4) Vago International Limited is owned by Yee W. Chu. QUESTIONS AND ANSWERS ABOUT THE CONTINUATION Q. Why am I receiving this Information Statement? A. We are delivering this Information Statement to provide you with important information about action taken by the written consent of our Majority Shareholders on January 16, 2013, approving: ● the Continuation; ● the Certificate of Conversion to be filed with the Delaware Secretary of State, attached as Exhibit A to this Information Statement); ● the Application to Continue to be filed with the Registrar of Corporate Affairs in the BVI, attached as Exhibit B to this Information Statement; ● Our BVI Memorandum of Association (the “Memorandum”), attached hereto as Annex 1 to Exhibit B-the Application to Continue; and ● Our BVI Articles of Association (the “Articles”), attached hereto as Annex 2 to Exhibit B-the Application to Continue. Q. What is a Continuation? A. A Continuation is a process that allows us to change our state of domicile from Delaware to the British Virgin Islands (the “BVI”).Our business and operations following the Continuation will be identical in most respects to our current business, except that we will no longer be subject to the corporate laws of the State of Delaware, but we will be subject to the BVI Business Companies Act (the “BVI Act”). Q. What is required to complete the Continuation? A. We are currently governed by Delaware General Corporate Law (“DCL”). DCL §266 allows a corporation that is incorporated under the DCL to convert into a foreign entity pursuant to a plan of conversion approved by the stockholders of the corporation. Pursuant to the Continuation, the Certificate of Conversion will be filed with the Secretary of State of Delaware.The BVI requires us to file an Application to Continue which includes the Memorandum and Articles with the Registrar of Corporate Affairs in the BVI.Upon receipt of the Application to Continue, the BVI will issue a Certificate of Continuance and, at such time we will be a corporation governed by the laws of the BVI. 6 Q. What will be occurring upon effectiveness of the Continuance? A. ● We will cease to be governed by the DCL and will be deemed a BVI corporation subject to the BVI Act; ● The Memorandum and Articles filed as part of the Application to Continue will be deemed to be the governing documents of our company; ● We will continue to be a BVI corporation and our existence will be deemed to have commenced when we were first formed in Delaware; ● Each of our directors and officers immediately prior to effectiveness of the Continuation will continue to hold the positions they hold with us after the Continuation; ● We will continue to conduct the business in which we are currently engaged and there will be no effect on our operations; ● We continue to have all of the rights, powers and assets that we had immediately prior to effectiveness of the Continuance; ● We will continue to have all the debts, liabilities, obligations, contracts and duties that we had immediately prior to effectiveness of the Continuance; ● All of our issued and outstanding shares will automatically be converted into issued and outstanding shares of common stock of AlphaRx-BVI, without any action on the part of our Stockholders; and ● All of our issued and outstanding options, warrants or other convertible securities will be exercisable into the same number of common shares and automatically converted into issued and outstanding options, warrants or other convertible rights, respectively, of AlphaRx-BVI with the same terms, conditions and rights existing immediately prior to effectiveness of the Continuation. The material differences between the laws of Delaware and the BVI will not materially affect our business but will affect certain of your rights as a stockholder. Certain of the differences between the applicable laws of Delaware and the BVI are summarized under the heading “Comparative Rights of Stockholders” beginning on page 12. Q. What effect will the Continuation have on my AlphaRx-Delaware shares? A. After we change our jurisdiction from Delaware to the BVI, you will have the same number of common shares you have now. However, instead you will have common shares of a BVI corporation. Under the laws of the BVI, the Memorandum and Articles, upon effectiveness of the Continuance, we have the ability to redeem your shares for fair market value. In such circumstances,BVI law will determine the fair market value you willreceive for your shares should theybe redeemed. We have no current plans to redeem shares. Q. What do I need to do with my Alpha-Rx Delaware Shares? A. No action will be required on the part of our stockholders to receive shares of AlphaRx-BVI upon completion of the Continuance. Pursuant to the Continuance, our issued and outstanding common shares will automatically be converted into shares of common stock of AlphaRx-BVI and certificates representing shares of our common stock will automatically be deemed to represent shares of common stock of AlphaRx-BVI.Upon effectiveness of the Continuance, Stockholders that wish to receive certificates reflecting that we are a BVI corporation may submit their certificates for exchange to the Company’s transfer agent at: Signature Stock Transfer, Inc. 2632 Coachlight Ct. Plano, TX, 75093 972-612-4120 SignatureStock@aol.com 7 Q. Why is there no stockholder vote or meeting? A. Certain of our stockholders who own 65,320,961 shares representing approximately 73.36% of our common stock have approved the Continuation. These stockholders gave their written consent to the Continuation. Their consents satisfied the stockholder approval requirements for the Continuation under Delaware law, so no separate stockholder vote or meeting is necessary. Accordingly, the Continuation will not be submitted to our remaining stockholders for a vote. Q. Am I required to do anything with this Information Statement or return any documents to AlphaRx-Delaware? A. No, we are providing you with the Information Statement for informational purposes only to advise you of matters relating to the Continuation. Q. What is the tax impact of the Continuation on AlphaRx stockholders? A. Please see the sections titled "Material United States Federal Tax Consequences " and "Material U.S. Federal Income Tax Consequences of the Continuation,"beginning on page19 of this Information Statement. Q. Am I entitled to dissenter's rights? A. No, you are not entitled to dissenter's rights as a result of the Continuation. Q. When will the Continuation be effective? A. The Continuation will be effective upon the filing of the Certificate of Conversion with the Delaware Secretary of State and the issuance of a Certificate of Continuation upon our Application to Continue (the “Application to Continue”) by the Registrar of Corporate Affairs of the BVI. We will file the Certificate of Conversion and Application to Continue approximately twenty days after this Information Statement is mailed to our Shareholders. LEGAL AUTHORITY FOR THE CONTINUATION DCL DCL §390 provides that a Delaware corporation may convert into a foreign entity if the conversion is approved by the majority vote of the corporation’s board of directors and shareholders. The corporation must file a Certificate of Conversion with the Delaware Secretary of State. DCL §228(a) provides that any action required or permitted to be taken at a meeting of stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by the stockholders holding at least a majority of the voting power. The BVI ACT Under the BVI Act, as long as the laws of Delaware, our current jurisdiction, allow for a Continuation and a resolution authorizing the Continuation is approved by our directors and a majority of the shareholder votes of our common stock, we may become or be "continued" as a BVI corporation. The Certificate of Conversion may vary from the provisions of Delaware law and our articles and bylaws so long as the variation is one which a BVI corporation could effect by way of amendment to its articles. Our Board of Directors approved the Continuation on January 16, 2012. On January 16, 2012, the Board of Directors recommended the Continuation to our Shareholders. On January 16, 2012, the Shareholders approved the Continuation by Written Consent. 8 Director Approval Of The Continuation By Written Consent Our Board of Directors has determined that it is advisable to change our jurisdiction of incorporation from Delaware to BVI. Management has determined that a Continuation will be the most effective means of achieving the desired change of jurisdiction of incorporation. On January 16, our Board of Directors unanimously approved the Continuation. Shareholder Approval Of The Continuation By Written Consent Each holder of our common stock is entitled to one (1) vote for each share held. As required by DCL, on January 16, 2013, 73.36% of our Shareholders approved the Continuation by written consent. Because we received written consents of more than a majority of our common stock outstanding, we have votes sufficient for approval of the Continuation. On January 16, 2013, our Majority Shareholders approved the Certificate of Conversion for filing with the Delaware Secretary of State, and the Application to Continue, Memorandum and Articles for filing with Registrar of Corporate Affairs of the BVI. No Shareholder Action is Required No action is required by our Stockholders. The accompanying Information Statement is furnished to inform our Shareholders of the action described above before it takes effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended. THE CONTINUATION Reasons for the Continuation Because none of our operations or material assets are located in Delaware, we believe that the Continuation to an international jurisdiction such as the BVI will more accurately reflect our operations, which are primarily conducted in China. We believe the BVI is a favorable jurisdiction because it has had a long history of political and economic stability. Additionally, the BVI is considered to be a well-developed international business and financial center. Companies incorporated in the BVI (that do not operate or hold real property in the BVI or employ persons resident in the BVI) and all amounts paid by them to non-residents are generally exempt from all local taxes and stamp duties. Generally, all dividends, royalties, interest, fees and management fees paid or deemed to be paid by a company to a person resident outside the BVI are exempt from tax and no amount is required to be withheld under the jurisdiction’s legislation. A company incorporated under the BVI Act is not liable for any tax in the BVI on the transfer of any securities or assets of the company. After the Continuation, we will continue to be treated as a U.S. domestic corporation for United States tax purposes, subject to tax on our worldwide income, and amounts paid by us to our employees and other persons and entities will be subject to U.S. tax withholding and reporting rules (as applicable). Our Stockholders are urged to review the discussion under “Material United States Federal Tax Consequences” beginning on page 19. 9 Method We are currently governed by the DCL. DCL §266 allows a corporation that is incorporated under the DCL to convert into a foreign entity if approved by the board of directors and stockholders of the corporation. Pursuant to the Continuation, we will file a Certificate of Conversion with the Secretary of State of Delaware. An Application to Continue (Exhibit B hereto) which includes the Memorandum and Articles will be made with the Registrar of Corporate Affairs in the BVI.Upon receipt of the foregoing, the Registrar of Corporate Affairs of the BVI will issue a Certificate of Continuation under the BVI Act, and the Continuation will become effective. At such time, we will become subject to the BVI Act as if we had been incorporated under the BVI Act, and the Memorandum and Articles will be deemed to be our governing documents. Effective Date of the Continuation The Continuation will be effective upon the filing of the Certificate of Conversion with the Delaware Secretary of State and the issuance of a Certificate of Continuation by the Registrar of Corporate Affairs of the BVI. We will file the Certificate of Conversion and Application to Continue approximately twenty days after this Information Statement is mailed to our Shareholders. We anticipate that the Certificate of Continuation will be granted upon our making of the Application to Continue. Effect of the Continuation The BVI Act provides that when a company continues under the BVI Act: ● the BVI Act applies to the company as if it had been incorporated under the BVI Act; ● the company is capable of exercising all the powers of a company incorporated under the BVI Act; ● the company is no longer to be treated as a company incorporated under the laws of a jurisdiction outside the BVI; ● the Memorandum and Articles filed with an Application to Continue become the governing documents of the company upon effectiveness of a continuation; and ● all shares of a company that were outstanding before the issuance of a Certificate of Conversion by the Registrar of Corporate Affairs in the BVI shall be deemed to have been issued in conformity with the BVI Act. The BVI Act provides that the Continuation under the BVI Act does not affect: ● the continuity of the company as a legal entity; or ● the assets, rights, obligations or liabilities of the company. The BVI Act provides that no conviction, judgment, ruling, order, claim, debt, liability or obligation due or to become due, and no cause existing, against the company or against any shareholder, director, officer, or agent thereof, is released or impaired by its continuation as a company under the BVI Act; and that no proceedings, whether civil or criminal, pending at the time of the issue by the Registrar of Corporate Affairs in the BVI of a Certificate of Conversion by or against the company, or against any shareholder, director, officer or agent thereof, are abated or discontinued by its continuation as a company under the BVI Act, but the proceedings may be enforced, prosecuted, settled or compromised by or against the company or against the shareholder, director, officer or agent thereof, as the case may be. Authorized Capital Following Continuation The Memorandum and Articles will provide that we are authorized to issue 250,000,000 shares of common stock with a par value of $.0001. Our Articles of Incorporation presently in effect provide that our authorized capital is 250,000,000 shares of common stock. As such, there will be no change to our authorized capital as a result of the Continuance. 10 Dissenter’s Rights Under the DCL, our Articles of Incorporation and our By-Laws, the holders of our voting securities are not entitled to dissenters’ rights with respect to the Continuance. Reporting Obligations under Securities Laws The Continuation will not affect our status as a reporting issuer in the U.S., and we will remain subject to the requirements of the securities laws of the U.S. We presently prepare our financial statements in accordance with U.S. GAAP. We file our audited annual financial statements with the SEC on Annual Reports on Form 10-K and our unaudited interim financial statements with the SEC on Quarterly Reports on Form 10-Q. Upon completion of the Continuation, we anticipate that we will meet the definition of a “foreign private issuer” in the United States under the Exchange Act. As a reporting foreign private issuer, we anticipate that we will file a Form 20-F Annual Report each year with the SEC. The form 20-F Annual Report will include financial statements prepared in accordance with U.S. GAAP. In addition, as a foreign private issuer, our directors, officers and 10% Stockholders will not be subject to the insider reporting requirements of Section 16(a) of the Exchange Act or “short swing” profit liability under Section 16(b) of the Exchange Act, and we will not be subject to the proxy rules of Section 14 of the Exchange Act. Furthermore, Regulation FD does not apply to non-United States companies and will not apply to us upon completion of the Continuation. Conditions to the Consummation of the Continuation There is no material consent, approval or authorization of, or filing with any governmental entity required to consummate the Continuation. Exchange of Stock Certificates and Action by Shareholders Our Shareholders are not required to exchange their physical stock certificates as a result of the Continuance and are not required to take any action as a result of the Continuance. Market for Common Equity and Related Stockholder Matters The Continuation will have no impact on the trading market for our common stock. After the Continuation, our shares of common stock will continue to be quoted by the OTC Markets OTCQB. Convertible Rights, Warrants and Stock Options As of the effective time of the Continuation, all of our issued and outstanding options, warrants or other convertible securities will be exercisable into the same number of common shares and automatically converted into issued and outstanding options, warrants or other convertible rights, respectively, of AlphaRx-BVI with the same terms, conditions and rights existing immediately prior to effectiveness of the Continuation. 11 MAILING OF THIS INFORMATION STATEMENT The total cost of delivering this Information Statement will be borne by us. COMPARATIVE RIGHTS OF STOCKHOLDERS Upon the issuance of the Certificate of Conversion under the BVI Act, our Stockholders will become shareholders of a company registered under the BVI Act. Additionally, we will be governed by the Articles and Memorandum. The differences between the DCL and the BVI Act will result in various changes to the rights of our Stockholders. The following summarizes the significant differences between theDCL and the BVI Act insofar as they affect the rights of our Stockholders. The following is a summary only and is qualified in its entirety by the relevant provisions of the DCL and the BVI Act and any other applicable law in the jurisdictions ofDelaware and the BVI. The following summary is not an exhaustive analysis of the two statutes, nor a comprehensive statement of the particulars of the actual statutory provisions to which reference is made. Our Stockholders should consult their own legal advisors if they wish further information concerning these matters. We will continue to be subject to applicable securities laws in the United States. Rights of Holders of a Delaware Corporation Rights of Stockholders of a BVI Corporation Governing Law Our company and the rights of our Stockholders are governed by the DCL. Upon completion of the Continuation we, as well as the rights of our Shareholders will be governed by the BVI Act Corporate Purpose Under the DCL, a corporation may conduct any lawful activity in accordance with the laws of the State of Delaware and the United States of America. Our Articles of Incorporation provide that we may engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. The object of a company incorporated in the BVI is to engage in any act or activity that is not prohibited under BVI law. The Memorandum and Articles provide we may engage in any activity not prohibited by the laws of the BVI. Governing Documents Under the DCL, the governing documents of a corporation consist of its Articles of Incorporation and bylaws, as well as any amendments thereto.
